DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 15, 17, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 1 comprising a connecting etching stopper film connecting the lower etching stopper film and the upper etching stopper film; a first etching stopper film on the first interlaver insulating film; a second etching stopper film between the upper etching stopper film and the resistance pattern; the connecting etching stopper film includes a metal, the resistance pattern is on the first etching stopper film, the first etching stopper film includes a silicon insulating material film, and the second etching stopper film includes a silicon insulating material film.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 12 comprising a first via penetrating the second etching stopper film, the first via being connected to the first connecting wiring;  a second connecting wire on the substrate; a first etching stopper structure on the second connecting wire; a second via penetrating the first etching stopper structure, the second via being connected to the second connecting wire; and a third etching stopper film between the second etching stopper film and the interlaver insulating film, wherein: the first via penetrates the third etching stopper film between the second etching stopper film and the interlaver insulating film, 
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 22 comprising a resistance pattern on the first etching stopper film and including titanium nitride; a second etching stopper film on the resistance pattern and in contact with a top surface of the resistance pattern, the second etching stopper film not extending onto sidewalls of the resistance pattern; a third etching stopper film extending along a top surface of the first etching stopper film, the sidewalls of the resistance pattern, and sides and a top surface of the second etching stopper film, the third etching stopper film including aluminum; a second interlayer insulating film on the third etching stopper film; a wire via in the second interlayer insulating film, the wire via being connected to the first connecting wire and passing through the third etching stopper film and the first etching stopper film; a resistance via in the second interlayer insulating film the resistance via being connected to the resistance pattern and passing through the third etching stopper film and the second etching stopper film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819